EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-188817 and 333-194894 on Form F-3 and No. 333-187020 on Form S-8, of our reports dated March 25, 2015, relating to the consolidated financial statements of GasLog Ltd. (the Company) as of and for the year ended December 31, 2014, and the effectiveness of GasLog Ltd.s internal control over financial reporting as of December 31, 2014, appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, 2014. /s/ Deloitte LLP London, United Kingdom March 25, 2015
